Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Concurrimos únicamente con el resultado a que llega una mayoría de los integrantes del Tribunal en la Opinión y Sentencia que hoy se emite en el presente caso. Somos del criterio, al igual que la Mayoría, que la falta, o con-ducta, en que incurrió el aquí recurrido Osvaldo Vale Ba-bilonia —mentir en tres (3) ocasiones distintas sobre su récord penal previo, consistente el mismo de delitos graves— es una “grave” que amerita la sanción drástica del despido.
Lamentablemente, sin embargo, no podemos brindarle a la Opinión mayoritaria emitida nuestro voto de conformidad. Ello por razón de que, a nuestra manera de ver las cosas, la norma hoy implantada por el Tribunal en el campo obrero patronal es una muy rígida e inflexible.
Esto es, no podemos refrendar con nuestro voto las ex-presiones del Tribunal a los efectos de que:
En este caso el laudo no puede prevalecer; no es conforme a derecho. Como cuestión de principio ético-jurídico, resolvemos que mentir en una solicitud de empleo constituye una falta grave que, en unión a otras circunstancias, puede ser causa vá-lida para el despido. Mentir tiende a destruir la dinámica ex-puesta y tiene el efecto de penalizar a aquel otro trabajador honesto que, al suministrar verazmente la información, no ob-*997tuvo el empleo. Semejante axioma premia y remunera la mentira. (Énfasis suplido.) Opinión mayoritaria, pág. 991.
Aún en el campo penal, donde se regula la conducta previamente catalogada como criminosa por el legislador, se han estatuido dos grandes clasificaciones, a saber, deli-tos graves y menos graves, y, dentro de estas clasificacio-nes, se han establecido gradaciones. Esto es, no todos los delitos graves, y menos graves, conllevan la misma pena o castigo.
¿Cómo es posible, entonces, que este Tribunal, jurispru-dencialmente, establezca como norma general en el campo obrero patronal que “el mentir en una solicitud de empleo, constituye una falta grave” que tiene como consecuencia la sanción drástica del despido?
Aceptamos, repetimos, que el mentir intencionalmente respecto al récord penal —consistente el mismo en convic-ciones por delitos graves— es una falta que justifica dicha drástica sanción. Rechazamos, sin embargo, que el mentir, sobre cualquier circunstancia, en una solicitud de empleo constituya una “falta grave” como “cuestión de principio ético-jurídico ...”. En primer lugar, al cumplimentar solici-tudes de empleo los solicitantes pueden malinterpretar una pregunta y brindar, en contestación a la misma, una información incorrecta o incompleta que luego puede ser catalogada como una mentira por un patrono deseoso de prescindir de los servicios de un empleado. En segundo lu-gar, las personas al llenar las referidas solicitudes de em-pleo innecesariamente pueden mentir sobre su verdadero nombre, su dirección real, su edad verdadera, etc. En la mayor parte de esas ocasiones así lo hacen por entender que ser hija o hijo de fulano de tal, o residir en tal o cual sitio, o tener ésta u otra edad, les puede peijudicar en la obtención del empleo que interesan; esto es, sin intención aviesa alguna.
Ello, sin embargo, no puede servir de base —en todos los *998casos y como norma general— para la imposición de la extrema sanción del despido. Después de todo, no debe olvi-darse que hemos resuelto que el “derecho a un empleo, esto es, a devengar ingresos y a tener una vida justa y decente, es un principio inalienable al hombre, preexistente a la más antigua de las constituciones conocidas”. Véase Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 421 (1985).
En resumen, meramente concurrimos con la Opinión mayoritaria emitida, no porque pretendamos “legitimar [y] elevar a rango de virtud la mentira”, sino por razón de que somos del criterio que la norma jurisprudencial hoy esta-blecida por el Tribunal es una que, al ser extremadamente rígida y amplia, resulta ser injusta y errónea.